Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 10 are objected to because of the following informalities:  
	The amendments dated 9/17/2020 to address formatting issues missed changing  “tool device (1)” in line 2 of claim 2 and  “rod (66)” of line 2 of claim 10.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130292133 A1 to Thompson in view of US 20160060998 A1 to Hiorth.

Regarding claim 1:  Thompson discloses
1. A well tool device comprising a housing having 8 an axial through bore, wherein the well tool device further comprises: 
a sleeve section 12 axially displaceable relative to the housing 8, wherein the sleeve section comprises an axial through bore 9 aligned with the axial through bore of the housing; 
a fluid flow preventing disc 14; and 
an axial fluid passage 100 bypassing the  disc 14 when the well tool device is in an initial state, thereby allowing a fluid flow between a first location above the disc 14 and a second location below the  disc 14; 
wherein the axial fluid passage is closed when the well tool device is in a subsequent state [0009-0010]; 
wherein: 

the well tool device further comprises a disc supporting device 34 for supporting the frangible disc in relation to the sleeve section, wherein disc supporting device is releasably connected inside the sleeve section by means of a releasable connection device 38.
However Thompson fails to disclose a fluid flow preventing disc is frangible, nor the well tool device further comprises a disintegration device for disintegration of the frangible disc, wherein the well tool device is in a final state when the frangible disc has been disintegrated by means of the disintegration device.
Hiorth teaches a plug with a frangible disc 3 with a sleeve mechanism 4,6 and a disintegration device 12 for disintegration of the frangible disc 3, wherein the well tool device is in a final state when the frangible disc has been disintegrated by means of the disintegration device (Figure 5).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Thompson and replace his barrier member 14 with a barrier member in the style of Hiorth and the disintegration device, in view of Hiorth, so as to  provide a safe and reliable destruction of the plug apparatus [0009]. Furthermore this amounts to simple substitution of one plug device with another to lead to predictable results.
	4. The well tool device according to claim 1, wherein the well tool device is comprising a first actuating system (at least 104 can be considered an actuation member) for moving the sleeve section axially in relation to the housing from the initial state to the intermediate state. [0130].
6. The well tool device according to claim 1, wherein: 
the housing comprises a first stop profile 78 within the bore; 
the sleeve section comprises a second stop profile 76 on its outer surface; wherein the second stop profile is engaged with the first stop profile in the intermediate state (Figure 2a, [0122]).

Claim 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130292133 A1 to Thompson in view of US 20160060998 A1 to Hiorth, further in view of US 20170335657 A1 to Abney,
Regarding claim 2:  Thompson and Hiorth teach the claimed invention except:
2. The well tool device according to claim 1, wherein the well tool device  comprises a sleeve locking system for preventing relative axial displacement between the housing and the sleeve section when the well tool device is in the intermediate state.
3. The well tool device according to claim 2, wherein the sleeve locking system comprises: 
a first recess provided in the bore of the housing; 
a second recess provided in an outer surface of the sleeve section, wherein the first and second recesses are axially aligned in the intermediate state; 
a pre-tensioned locking device provided in the first or second recess, wherein the locking device is configured to lock the first and second recesses to each other in the intermediate state.
Abney teaches a sleeve with a lock ring 142 [0054] with a first recess 140 provided in the bore of the housing; 
a second recess 49 provided in an outer surface of the sleeve section, wherein the first and second recesses are axially aligned in the intermediate state (Figure 25); 
a pre-tensioned locking device 142 provided in the first or second recess, wherein the locking device is configured to lock the first and second recesses to each other in the intermediate state.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the device of Thompson to include a sleeve locking system for preventing relative axial displacement between the housing and the sleeve section when the well tool device is in the intermediate state; where the locking system comprises a first recess provided in the bore of the housing; a second recess provided in an outer surface of the sleeve section, wherein the first and second recesses are axially aligned; a pre-tensioned locking device provided in the first or second recess , in view of Abney, for the purpose of locking the sleeve in the second position.


Allowable Subject Matter
Claims 5 and 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110284242 A1 discloses a frangible disc in an axial bore with a bypass passage
US 20190017345 A1 discloses  a frangible disc in an axial bore with a sleeve.
US 20200115989 A1 discloses a frangible disc in an axial bore with a sleeve and a path around the disc .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674